IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 00-31198
                               Summary Calendar



                                 ERIN HUNTER,

                                                      Petitioner-Appellant,

                                      versus

                           BURL CAIN, Warden,
                      Louisiana State Penitentiary,

                                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CV-770-R
                        --------------------
                          January 14, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Erin Hunter, Louisiana prisoner # 111799, appeals the district

court’s denial of his 28 U.S.C. § 2254 habeas corpus petition.                  A

judge on this court granted Hunter a certificate of appealability

(COA) on    two    issues:     (1)   whether    the    state   withheld    Vanessa

Causey’s grand jury testimony from Hunter in violation of Brady v.

Maryland,   373 U.S. 83   (1963),    and    (2)    whether    trial   counsel

rendered ineffective assistance by not adequately cross-examining

Causey and not introducing evidence necessary to impeach Causey.

Hunter presents argument on several other issues.                 Because COA was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 00-31198
                                       -2-

not granted on these issues, we may not consider them.                 See 28

U.S.C. § 2253; see also Lackey v. Johnson, 116 F.3d 149, 151-52

(5th Cir. 1997).

       The state court adjudicated the Brady issue on its merits.

See State v. Hunter, 648 So. 2d 1025, 1033-34 (La. Ct. App. 1994).

Accordingly, Hunter can receive relief on this claim only by

showing that the state court acted objectively unreasonably in

denying this claim.      See Nobles v. Johnson, 127 F.3d 409, 416 (5th

Cir. 1997); Trevino v. Johnson, 168 F.3d 173, 181 (5th Cir.), cert.

denied, 527 U.S. 1056 (1999); Orman v. Cain, 228 F.3d 616, 621 (5th

Cir. 2000).     Hunter has not made this showing.

       The   state     court     also   adjudicated     on   the   merits the

ineffective-assistance issue as to Hunter’s allegations regarding

counsel’s not using portions of the initial police report to

impeach Causey.      See Hunter, 648 So. 2d at 1030-31.          Thus, as with

his Brady issue, Hunter can receive relief on this issue only if he

can show that the state court acted objectively unreasonably in

denying this claim.       See Bryant v. Scott, 28 F.3d 1411, 1414 (5th

Cir. 1994); Nobles, 127 F.3d at 416; Orman, 228 F.3d at 621.             Also

as with his Brady issue, Hunter had not made the requisite showing

of objective unreasonableness in relation to this ineffective-

assistance claim.

       Hunter   also    argues      that   counsel    rendered     ineffective

assistance by not introducing other documents and using them to

cross-examine Causey.          This claim was not considered by the state

court and thus receives de novo review.              See Nobles, 127 F.3d at

416.    Hunter has not shown that counsel’s cross-examination of
                          No. 00-31198
                               -3-

Causey was deficient or that this cross-examination prejudiced

Hunter’s defense.   Strickland v. Washington, 466 U.S. 668, 687

(1984).

     Hunter has not shown that he is entitled to relief on his

Brady or ineffective-assistance claims.   Accordingly, the judgment

of the district court is AFFIRMED.